                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:19-CV-429-RJC-DCK

 THE STEAM GENERATING TEAM, LLC,                        )
                                                        )
                 Third-Party Plaintiff,                 )
                                                        )
     v.                                                 )
                                                        )
 SYSTEM ONE HOLDINGS, LLC,                              )
                                                        )
                 Third-Party Defendant.                 )
                                                        )

    STIPULATED CONSENT PROTECTIVE ORDER PURSUANT TO RULE 502(d)

          The Parties jointly moved the Court pursuant to Rule 502(d) of the Federal Rules of

Evidence, as well as Local Rule 7.1, for entry of a Stipulated Consent Protective Order concerning

privileged or work-product protected documents. See (Document No. 52).

          IT IS HEREBY ORDERED THAT:

          1.    The production of privileged or work-product protected documents, electronically

stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal, state, or administrative

proceeding. This Order shall be interpreted to provide the maximum protection allowed by Federal

Rule of Evidence 502(d).

          2.    Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

          SO ORDERED.
                                          Signed: January 4, 2021




      Case 3:19-cv-00429-RJC-DCK Document 56 Filed 01/04/21 Page 1 of 2
AGREED to this the 30th day of December, 2020.


 CLARK HILL PLC                            JACKSON LEWIS P.C.

 /s/ Kurt A. Miller________                /s/ Joshua R. Adams___________
 KURT MILLER                               JOSHUA R. ADAMS
 One Oxford Centre                         N. C. State Bar No. 49038
 301 Grant Street, 14th Fl.                Joshua R. Adams
 Pittsburgh, PA 15219                      N.C. State Bar. No. 49038
 kmiller@clarkhill.com                     200 South College Street
                                           Suite 1550, 15th Floor
 Attorney for Third-Party Defendant        Charlotte, North Carolina 28202
 System One Holdings, LLC                  Tel: (980) 465 7239
                                           Fax: (704) 333-7764
                                           Joshua.Adams@jacksonlewis.com

                                           John W. Sulau
                                           N.C. State Bar No. 47171
                                           15 South Main Street
                                           Suite 700
                                           Greenville, SC 29601
                                           Telephone: (864) 232-7000
                                           Facsimile: (864) 235-1381
                                           John.Sulau@jacksonlewis.com

                                           T. Chase Samples*
                                           S.C. State Bar. No. 77601
                                           JACKSON LEWIS, P.C.
                                           15 South Main Street
                                           Suite 700
                                           Greenville, South Carolina 29601
                                           Telephone: (864) 232-7000
                                           Facsimile:
                                           Chase.Samples@jacksonlewis.com
                                           *Admitted Pro Hac Vice

                                           Attorneys for Third-Party Plaintiff The Steam
                                           Generating Team, LLC




                                           2
      Case 3:19-cv-00429-RJC-DCK Document 56 Filed 01/04/21 Page 2 of 2
